      Case: 1:19-cv-02964-DAP Doc #: 7 Filed: 01/08/20 1 of 2. PageID #: 63




                IN THE UNITED STATES DISTRICT COURT
        FOR THE NORTHERN DISTRICT OF OHIO EASTERN DIVISION

MICHAEL J. DUNLAP
                                               CASE NO. 1:19-cv-02964-DAP

                           Plaintiff,
                                               JUDGE DAN A. POLSTER

vs.


AMERICAN EDUCATION SERVICES                   STIPULATION OF DISMISSAL
                                              AND ORDER OF DISMISSAL
                           Defendant.




          Plaintiff Michael J. Dunlap and Defendant American Education Services


hereby stipulate under Federal Rule of Civil Procedure 41(a)(1)(A)(ii) that this action be

dismissed without prejudice as to all claims, causes of action, and parties, with each


party bearing that party’s own attorney’s fees and costs.




/s/ Matthew W. Rolf____________                 /s/ Drew H. Campbell__________
Matthew Rolf (#0075116)                         Drew H. Campbell (#0047197)
Attorney at Law                                 Trial Attorney
Matt Rolf Attorney LLC                          Bricker & Eckler LLP
100 Center Street, Suite 284                    100 South Third St.
Chardon, OH 44024                               Columbus, OH 43215
T: (440) 286-9549 / F: (440) 226-8030           T: (614) 227-2300 F: (614) 227-2390
m-rolf@mattrolfattorneyllc.com                  Email: dcampbell@bricker.com
Attorney for Plaintiff Michael Dunlap           Counsel for Defendant American
                                                Education Services
       Case: 1:19-cv-02964-DAP Doc #: 7 Filed: 01/08/20 2 of 2. PageID #: 64




                               ORDER OF DISMISSAL

       Pursuant to the stipulation of the parties under Federal Rule of Civil Procedure


41(a)(1)(A)(ii), IT IS ORDERED THAT THIS ACTION BE, AND HEREBY IS,


DISMISSED WITHOUT PREJUDICE as to all claims, causes of action, and parties,

with each party bearing that party’s own attorney’s fees and costs. The Clerk is


directed to close the file.


                                               ___________________________________
                                               Hon. Dan A. Polster, Judge
